Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.

Allowable Subject Matter
Claims 1, 2 and 5-16 are allowed.

The following is an examiner’s statement of reasons for allowance: Per the applicants amendments filled on 4/26/2021 all the rejections are withdrawn.  Furthermore, independent claim 1 and its corresponding dependent claims are allowed because prior art taken alone or in combination with fails to disclose or teach method for realistic visualization of a virtual dental model in a first image of a face comprising at least an inner mouth region of the face, the inner mouth region comprising teeth and a mouth cavity background, using an in painting algorithm to compute, based on background pixels corresponding to the mouth cavity background, plausible background pixels for at least a part of tooth pixels of the first image, the tooth pixels corresponding to the teeth, and to replace at least a part of the tooth pixels by plausible background pixels, at least partially removing the teeth from the first image; and visualizing the first image with the at least partially removed teeth, wherein the first image is overlaid with a representation of the dental model, wherein a recognition algorithm is used to determine in a previously captured image of the same face background pixels corresponding to the mouth cavity background, in particular wherein more of the mouth cavity background is visible in the previously captured image than in the first image, particularly wherein the mouth cavity background comprises at least a tongue and/or a palate, as claimed.
Independent claim 5 and its corresponding dependent claims are allowed because prior art taken alone or in combination with fails to disclose or teach method for realistic visualization of a virtual dental model in a first image of a face comprising at least an inner mouth region of the face, the inner mouth region comprising teeth and a mouth cavity background, using an in painting algorithm to compute, based on background pixels corresponding to the mouth cavity background, plausible background pixels for at least a part of tooth pixels of the first image, the tooth pixels corresponding to the teeth, and to replace at least a part of the tooth pixels by plausible background pixels, at least partially removing the teeth from the first image; and visualizing the first image with the at least partially removed teeth, wherein the first image is overlaid with a representation of the dental model, wherein computing the plausible background pixels comprises a stretching of a texture of the mouth cavity background along a vertical direction of the face in image space particularly wherein the vertical direction is a direction of nose to chin or a direction of chin to nose, as claimed.
Independent claim 10 is allowed because prior art taken alone or in combination with fails to disclose or teach method for realistic visualization of a virtual dental model in a first image of a face comprising at least an inner mouth region of the face, the inner mouth region comprising teeth and a mouth cavity background, using an in painting algorithm to compute, based on background pixels corresponding to the mouth cavity background, plausible background pixels for at least a part of tooth pixels of the first image, the tooth pixels corresponding to the teeth, and to replace at least a part of the tooth pixels by plausible background pixels, at least partially removing the teeth from the first image; and visualizing the first image with the at least partially removed teeth, wherein the first image is overlaid with a representation of the dental model, wherein, before using the in painting algorithm, it is determined whether tooth pixels are visible when the image is overlaid with the dental model, particularly wherein the visibility is determined only for those tooth pixels that correspond to teeth of a jaw at which teeth of the virtual dental model are positioned, as claimed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663